 In the Matterof AMERICAN DISTRICT TELEGRAPH COMPANY OF SANFRANCISCO,EMPLOYERandLOCAL No. 6,INTERNATIONALBROTHER-HOOD OFELECTRICAL WORKERS, A. F. OF L., PETITIONERCase No. 2O-RC-45.Decided July 8, 1918DECISIONANDDIRECTION OF ELECTIONAfter the filing of the petition herein, the parties to the proceedingentered into a stipulation, which is hereby accepted, waiving a hearingand providing for a Board determination on the basis of the petitionand stipulation alone.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.,2.The labor organization named below claims to represent employ-ees of the Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All plant-department employees of the Employer at its shop locatedat 15 Lafayette Street in San Francisco, California, including inspec-Chairman Herzog and Members Murdock and Gray.1The Employer contends that its business operations do not affect commerce within themeaning ofthe Act,and that therefore the Board does not have jurisdiction in this pro-ceedingwe find no merit in this contention.InMatter of A. D T. Company,73 N. L.R B 265, which involved another wholly owned subsidiary of the same parent corporation,the Board found upon the facts,which were identical in every material respect with thosehere present,that thesubsidiary was an integral part of a coordinated operation,and thatitperformed services essential to the operations of numerous enterprises whose activitiesaffect commerce78 N. L. R. B., No. 25.150 AMERICAN DISTRICT TELEGRAPH CO. OF SAN FRANCISCO 151tors, repairmen, maintenance mechanics, installers, apprentices, help-ers, stockroom employees, and working foremen, but excluding officeand clerical employees and all supervisors as defined in the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twentieth Region, and subjectto Sections 203.61 and 203.62 of National Labor Relations Board Rulesand Regulations-Series 5, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Election,'including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election; and also excluding employees on strike whoare not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, by LocalNo. 6, International Brotherhood of Electrical Workers, A. F. of L.